 In the Matterof BAILEY SLIPPER SHOP, INC., EMPLOYER AND PETI-TIONERandUNITED RETAIL SHOE EMPLOYEES OF BUFFALO, LOCALNo. 302,UNITED RETAIL, WHOLESALE&DEPARTMENTSTORE EM-PLOYEES OF AMERICA, C. I.0.,UNIONCaseNo. 3-RM-34.-Decided June 17,1919DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Buffalo,New York, on May 5, 1949, before Richard Lipsitz, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board makes the following:FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERThe Employer-Petitioner is a New York corporation having itssole place of business in Buffalo, New York. Its six employees, in-cluding the manager and other possible supervisors, operate a smallretail store.For the year ending December 1948, the Employer pur-chased shoes, slippers, and rubber footwear valued in the amount ofapproximately $82,000, of which approximately 98 percent was pur-chased outside the State of New York. During the same period, theEmployer's sales were in the amount of approximately $123,000, allof which with the exception of approximately 1 percent, comprisingmail order sales made outside the State, were retail sales within theState of New York.The Employer asserts that it is engaged in commerce within themeaning of the National Labor Relations Act. The Union, on theother hand, contends that the Employer is engaged in a purely local84 N. L. R. B., No. 41.341 342DECISIONSOF NATIONALLABOR RELATIONS BOARDenterprise and the Board should not exercise jurisdiction.While wedo not find that the operations of the Employer are wholly unrelatedto commerce, we are of the opinion that as that relationship is remoteand these operations are essentially local in character, to assert juris-diction in this case would not effectuate the policies of the Act.'Ac-cordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Bailey Slipper Shop, Inc.,Buffalo, New York, filed herein by Bailey Slipper Shop, Inc., be, and it'hereby is, dismissed.1SeeMatter of Haleston Drug Stores,Inc.,82 N. L. R.B. 1264;Matter of ProgressiveCleaners&Dyers, Inc.,81 N. L R. B. 1299 ;Matter of Pan-American Optical Company, 79N. L. R. B. 1237.D